EXHIBIT 10.172

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned, INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation, (“Assignor”) hereby assigns to INLAND AMERICAN ST
PORTFOLIO V, L.L.C., a Delaware limited liability company, (“Assignee”) all of
Assignor’s right, title and interest as a party to that certain Purchase and
Sale Agreement [Portfolio #2] (the “Purchase Agreement”) by and between INLAND
REAL ESTATE ACQUISITIONS, INC., (“Buyer”), and SUNTRUST BANK, a Georgia banking
corporation, (“Seller”), dated October 17,  2007, as amended, with respect to
the purchase and sale of those certain parcel(s) of land more fully defined on
Exhibit A, attached hereto (the “Property”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Properties.  The
Assignor acknowledges and agrees that notwithstanding the foregoing the Assignor
is not released from any of its obligations under the Purchase Agreement.

 

This Assignment is effective as of the 17th day of March, 2008.

 

 

ASSIGNOR:

INLAND REAL ESTATE ACQUISITIONS, INC.,

 

 

an Illinois corporation

 

 

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

     G. Joseph Cosenza

 

 

Its:

     President

 

 

 

 

ASSIGNEE:

INLAND AMERICAN ST PORTFOLIO V, L.L.C.,
a Delaware limited liability company

 

 

 

 

 

By: Inland American Real Estate Trust, Inc., a Maryland corporation, its sole
member

 

 

 

 

 

 

 

 

By:

/s/ Marcia L. Grant

 

 

 

Marcia L. Grant

 

 

Its:

Assistant Secretary

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Pool

 

Prop. ID

 

Property Name

 

Address

 

City

 

State

 

Zip

 

County

 

Bldg
SF

 

7

 

GA00388

 

Medlock Bridge Branch

 

9600 Medlock Bridge Road

 

Duluth

 

GA

 

30097

 

Fulton

 

5,942

 

7

 

GA00502

 

Peach Orchard Office

 

2625 Peach Orchard Road

 

Augusta

 

GA

 

30906

 

Richmond

 

5,937

 

7

 

GA00739

 

Prince Avenue Office

 

1022 Prince Avenue

 

Athens

 

GA

 

30606

 

Clarke

 

5,960

 

7

 

NC00166

 

NCF: North Harrison

 

950 N Harrison Avenue

 

Cary

 

NC

 

27513

 

Wake

 

3,500

 

7

 

NC00297

 

NCF: Cannon Blvd

 

970 S Cannon Blvd

 

Kannapolis

 

NC

 

28083

 

Cabarrus

 

6,094

 

7

 

NC00356

 

NCF: South Madison

 

207 S Madison Blvd

 

Roxboro

 

NC

 

27573

 

Person

 

4,500

 

7

 

TN00166

 

West End Branch

 

1715 West End Avenue

 

Nashville

 

TN

 

37203

 

Davidson

 

3,000

 

7

 

TN00268

 

St. Elmo Branch

 

3734 St. Elmo Avenue

 

Chattanooga

 

TN

 

37409

 

Hamilton

 

6,552

 

7

 

VA00478

 

Northwest

 

2230 Melrose Avenue N.W.

 

Roanoke

 

VA

 

24017

 

City of Roanoke

 

2,138

 

7

 

VA00553

 

Westgate

 

7915 Sudley Rd

 

Manassas

 

VA

 

22110

 

City of Manassas

 

5,500

 

7

 

VA00557

 

Nassawadox

 

10233 Rogers Road

 

Nassawadox

 

VA

 

23413

 

Northampton

 

1,822

 

12

 

GA00499

 

Walton Way Office

 

1602 Walton Way

 

Augusta

 

GA

 

30904

 

Richmond

 

2,892

 

12

 

GA00711

 

Brunswick Main Office

 

510 Glouchester Street

 

Brunswick

 

GA

 

31520

 

Glynn

 

29,352

 

12

 

MD00315

 

Bladensburg

 

4805 Annapolis Road

 

Bladensburg

 

MD

 

20710

 

Prince Georges

 

4,800

 

12

 

NC00169

 

NCF: Chapel Hill Blvd

 

1775 Dobbins Drive

 

Chapel Hill

 

NC

 

27514

 

Orange

 

2,464

 

12

 

NC00211

 

NCF: Denton

 

71 N Main Street

 

Denton

 

NC

 

27239

 

Davidson

 

4,620

 

12

 

NC00298

 

NCF: Kernersville

 

1000 S Main Street

 

Kernersville

 

NC

 

27285

 

Forsyth

 

3,400

 

12

 

NC00308

 

NCF: Mocksville-Water St

 

148 Water St

 

Mocksville

 

NC

 

27028

 

Davie

 

3,840

 

12

 

NC00347

 

NCF: Harps Mill

 

7029 Harps Mill Road

 

Raleigh

 

NC

 

27615

 

Wake

 

5,685

 

12

 

NC00395

 

NCF: Youngsville

 

110 S College St

 

Youngsville

 

NC

 

27596

 

Franklin

 

1,400

 

12

 

TN00289

 

East Third Street Branch

 

2201 East Third Street

 

Chattanooga

 

TN

 

37404

 

Hamilton

 

3,125

 

12

 

VA00176

 

Mechanicsville

 

8028 Mechanicsville Pike

 

Mechanicsville

 

VA

 

23111

 

Hanover

 

4,042

 

12

 

VA00179

 

Beaverdam

 

16186 Beaverdam School Road

 

Beaverdam

 

VA

 

23015

 

Spotsylvania

 

2,447

 

 

--------------------------------------------------------------------------------